PER CURIAM.
The appellant contends the trial court erred in (1) ordering that monetary costs could be converted to community service hours at the direction of the probation office *1308and (2) requiring a $120.00 payment to First Step of Volusia County as a condition of community control. We agree. See Price v. State, 620 So.2d 1105 (Fla. 4th DCA 1993); Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994). The two provisions are stricken.
REVERSED AND REMANDED.
DAUKSCH, COBB and W. SHARP, JJ., concur.